  ;f;_c Ca~:18-cr-00433-JB~fil.~.
         Case 1:18-cr-00433-JBW-RLMJ2«;1~UJWJJ!
                                     Document2223 Filed.
                                                   FiledQ4/12/19
                                                         04/22/19 Pa!J't
                                                                   Page1 1ofof1 1PagelD
                                                                                  PageID#:#:179
                                                                                             181
 1f  LF I                    t;UHt:.N t-uRMAN BARONE, LLP
  ~                                      AN        EXPERIENCED                     LAW             FIRM


                           DAVID J. COHEN                         CORY FORMAN
                                                                                                    ·----------
                                                                                                       CARLA A. BARONE
                          davld@cfblaw.com                       cory@cfblaw.com                          carla@cfblaw.com

  SENIOR ASSOCIATE                                                                                               OF COUNSEL
  BENJAMIN l. SIMPSON                                                                                            ROBERT VENTURO
  ben@cfblaw.com                                                                                                 RICHARD COHEN
                                                                                                                 JEFFREY COHEN
                                                                                                                 RONALD COHEN



                                                                                    April 12, 2019

             Honorable Judge Jack Weinstein                                                                 FILED
             United States Courthouse                                                                     IN CLERK'S OFFICE
                                                                                                    U.S. DISTRICT COURT J=.D.N.Y.
             225 Cadman Plaza East
             Brooklyn, NY 11201                                                                      *    APR 22 2019             *
                                                                                                     BROOKLYN OFFICE
                                   Re:       United States v. Pszeniczny, Stanislaw 18 CR 433
                                              Request for Adjournment to file Reply

             Dear Honorable Judge Weinstein,

                        We are requesting, with the consent of the government, an adjournment of Monday, April

             15, 2019 court date to Thursday, May 9, 2019. We expect to file a reply to the government's

             response to our motion to dismiss on or before May 3, 2019.




                                                                                      .   ..   ~




O~anhattan                   950 Third Avenue, 11 th floor, New York, NY 10022      T. 212.766.9111                 F. 212.766.9166
~ ng Island                  228 East Main Street, Patchogue,         NY 11772      T. 631.766.9111                 F. 212.766.9166
